Title: General Orders, 14 July 1777
From: Washington, George
To: 

 

Head Quarters, at Van Aulen’s [N.J.] July 14th 1777.



Each Major General will order the guards necessary for the security of his own division.
The Quarter Master General with his deputies will mark out the ground for the encampment of each division to morrow—And as the army will arrive on its ground early in the day; as soon as the men are settled in their quarters, the officers are critically to inspect their arms and accoutrements, and have them put in the best order possible—The Commander in Chief was surprised to day to see the bad condition of many arms they being not only unfit for fire, but very rusty, which latter defect it is certainly in the power of every man to prevent, and the neglect of it must arise from an inexcusable inattention of the officers.
The tents are to be struck at gun-firing to morrow morning (which will be at the usual time) and the whole army got ready to march—At five O’Clock one field piece is to be fired; & then the march is to begin; and as the baggage of each brigade will join its brigade to night, ’tis to follow close after it to morrow—The whole army to march of from the left, in half platoons, the brigades following each other in the order observed this day, saving that the baggage (as before directed) will immediately follow the brigade to which it belongs—As the distance is not great, no part of the army is to halt ’till it arrives at the ground for encamping.
If it should rain to morrow morning, the army is to remain in its present encampment.
On a march neither officer, nor soldier, is to pay a salute, or pull of the hatt to the Commander in Chief, or other officer passing by.
